—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 29, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Evidence in the record supports the Board’s finding that claimant, who had been employed as a kennel attendant, was guilty of misconduct when he violated the employer’s rule concerning bringing animals to the employer’s place of business and, when directed to comply with that rule, failed to do so and acted in an insubordinate manner. We have considered claimant’s other contentions and find them to be without merit.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.